PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/245,260
Filing Date: 8/24/2016
Appellant(s): Corville O. ALLEN



__________________
Stephen R. TKACS (46,430)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/14/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant’s arguments filed 2/14/2022 with respect to claims 1-20 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/14/2022.
Appellant argues that (A) the Appellant’s claimed invention is directed to statutory matter. Examiner respectfully disagrees with Appellant’s arguments.
101 Responses 
As per Appellant’s argument (A), Appellant’s remarks with regard to the statutory nature of Appellant’s claimed invention are addressed in the 9/30/2021 Office Action. 
Information Processing Computer
Further, Appellant’s claimed invention is directed to “improved data processing,” etc. (Appellant’s Specification, Abstract, [0001], [0006]) through the steps of “ingesting content, generating insight data structures, receiving modifications, determining insight data structures affected by modifications, updating affected insight data structures, performing cognitive operations,” etc. Therefore, Appellant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Appellant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Appellant’s argument is not persuasive.
Appellant’s disclosed invention involves the collection and manipulation of data. In this regard Appellant’s claimed invention fact patter is fact patter is similar to Electronic Power Group. Moreover, both Electronic Group and Appellant’s claimed invention are directed to processing data. Processing data is an abstract idea. 
Enfish
Further, the claims in Enfish, LLC v. Microsoft Corp. provide a technical solution to a problem rooted in computer technology (i.e. database software designed as a “self-referential” database). Simply adding a generic computing device that performs routine and conventional functions or presenting abstract claims that are directed to generalized steps to be performed on a computer using conventional computer activity (i.e. ingesting content, generating insight data structures, receiving modifications, determining insight data structures affected by modifications, updating affected insight data structures, performing cognitive operations, etc.) is not equivalent or similar to addressing a database challenge as is the case in Enfish, LLC v. Microsoft Corp. While the claims are directed to a process that is performed on a computer, they are not directed to a business challenge that is particular to databases.  In fact, the claims are not directed to the use “self-referential” databases at all or functions that are particular to “self-referential” databases as is the case in the claims of Enfish, LLC v. Microsoft Corp.  Therefore, because the claims fail to provide a technical solution to any database challenges, the ordered combination of limitations do not amount to significantly more than a method of managing interactions between people and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea. As explained above, this judicial exception is not integrated into a practical application. Further, as explained above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible. Appellant’s argument is not persuasive.
Improvements
Despite recitation of processors, memories, networks, I/O devices, Appellant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data processing techniques. The processors, memories, networks, I/O devices recited in Appellant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Appellant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Appellant’s argument is not persuasive.
Appellant claims the improvement of “performing targeted ingestion of changes to portions of a corpus of documents rather than having to re-ingest the entire corpus or corpora each time an update or set of updates are performed to the corpus or corpora,” “provide targeted adjustment of previous insights based on changes to positional statements,” “saving 
Improved Data Processing
Appellant appears to be asserting that the Examiner’s identification of Appellant’s abstract idea of “improved data processing” in some manner supports Appellant’s arguments. Examiner disagrees. Improved data process such as faster data processing without more is still data processing and will not more Appellant’s claimed invention into eligible subject matter. 
Technical Solution
Appellant’s claims do not provide a technical solution to a problem rooted in computer technology. The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to a technical solution to a problem rooted in computer technology.  Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to a technical solution to a problem rooted in computer technology. 
The claims are not directed to any technological solution other than computer data processing of data.  As described above, the claims are directed to an abstract idea such as “an idea of itself” in Alice related to mental processes and a certain method of organizing human interactions.  This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Appellant’s specification.
Mental Process
Appellant’s claims are directed to the abstract idea of improved data processing. The claimed method requires the steps of “ingesting content, generating insight data structures, receiving modifications, determining insight data structures affected by modifications, updating affected insight data structures, performing cognitive operations,” etc. This mental process of improved data processing demonstrates that Appellant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”).
The Claims Do Not Pre-Empt Every Application
While it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Appellant’s argument is not persuasive.
Similarly, the streamlined analysis is not a means to circumvent the full analysis under the two-part framework.  A claim that fails to qualify as eligible after step 2B of the full analysis would not be eligible for the streamlined analysis because the claim lacks self-evident eligibility.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Appellant’s argument is not persuasive. 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Appellant’s “processors, memories, networks, I/O devices” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation 
Finjan
Further, the claims in Finjan, Inc v. Blue Coat Systems, Inc. provide a technical solution to a problem rooted in computer technology (i.e. a new kind of file that enables a computer security system to do things it could not do before). The claims were found to be directed to a non-abstract improvement in computer functionality. Simply adding a generic computing device that performs routine and conventional functions or presenting abstract claims that are directed to generalized steps to be performed on a computer using conventional computer activity (i.e. ingesting content, generating insight data structures, receiving modifications, determining insight data structures affected by modifications, updating affected insight data structures, performing cognitive operations, etc.) is not equivalent or similar to addressing a computer security challenge as is the case in Finjan, Inc v. Blue Coat Systems, Inc. While the claims are directed to a process that is performed on a computer, they are not directed to a computer security challenge.  In fact, the claims are not directed to computer security at all or functions that are particular to computer security as is the case in the claims of Finjan, Inc v. Blue Coat Systems, Inc. Therefore, because the claims fail to provide a technical solution to any computer security challenges, the ordered combination of limitations do not amount to significantly more than a method of managing interactions between people and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea. As explained above, this judicial exception is not integrated into a practical application. Further, as explained above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible. Appellant’s argument is not persuasive.






Respectfully submitted,
/CHARLES P COLEMAN/
Examiner, Art Unit 3626
Conferees:
/ROBERT W MORGAN/            Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                            
/RACHELLE L REICHERT/            Primary Examiner, Art Unit 3686                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.